 

Exhibit 10.1

 

[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

EQUIPMENT LEASE AGREEMENT

 

THIS EQUIPMENT LEASE AGREEMENT (“Agreement”) is made and entered into on May 8,
2018, by and between GK FINANCING, LLC, a California limited liability company
(“GKF”), at 2 Embarcadero Center, Suite 410, San Francisco, California, 94111
and THE METHODIST HOSPITALS, INC., an Indiana nonprofit corporation (“Hospital”)
at 600 Grant Street, Gary Indiana 46402, with reference to the following facts:

 

RECITALS

 

A.           GKF intends to purchase a Leksell Stereotactic Gamma Knife
Perfexion (the “Equipment”) from Elekta Instruments, Inc., a Georgia corporation
(“Elekta”).

 

B.           Hospital wishes to lease the Equipment from GKF, and GKF is willing
to lease the Equipment to Hospital, upon the terms, covenants, conditions and
agreements set forth in this Agreement.

 

AGREMENT

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.            Lease. Subject to and in accordance with the covenants and
conditions set forth in this Agreement, GKF hereby leases to Hospital, and
Hospital hereby leases from GKF, the Equipment.

 

2.            LGK Agreement. Simultaneously with the execution of this
Agreement, Hospital represents that Hospital and Elekta have entered into that
certain LGK Agreement (the “LGK Agreement”), and Hospital shall provide GKF with
a fully executed copy of the LGK Agreement. Hospital shall perform, satisfy and
fulfill all of its obligations arising under the LGK Agreement when and as
required thereunder. Hospital acknowledges that GKF is a third party beneficiary
of the LGK Agreement and, in that capacity, GKF shall be entitled to enforce
Hospital’s performance, satisfaction and fulfillment of its obligations
thereunder.

 

3.          Term of the Agreement. The initial term of this Agreement (the
“Term”) shall commence as of the date hereof and, unless earlier terminated or
extended in accordance with the provisions of this Agreement, shall continue for
a period of ten (10) years following the date of the performance of the first
clinical Gamma Knife procedure (the “First Procedure Date”) at the Site.
Hospital’s obligation to make the payments to GKF for the Equipment described in
Section 8 below shall commence as of the First Procedure Date.

 

 -1- 

 

 

[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

4.            User License.

 

4.1           Hospital shall apply for and obtain in a timely manner a User
License from the Nuclear Regulatory Commission and, if necessary, from the
applicable state agency authorizing it to take possession of and maintain the
Cobalt supply required in connection with the use of the Equipment during the
term of this Agreement. Hospital also shall apply for and obtain in a timely
manner all other licenses, permits, approvals, consents and authorizations which
may be required by state or local governmental or other regulatory agencies for
the development, construction and preparation of the Site, the charging to the
Equipment with its Cobalt supply, the conduct of acceptance tests with respect
to the Equipment, and the use of the Equipment during the Term, as more fully
set forth in Article 2.1 of the LGK Agreement. Upon request, Hospital shall
provide GKF with true and correct copies of any and all such licenses, permits,
approvals, consents and authorizations.

 

5.            Delivery of Equipment; Site.

 

5.1           GKF shall coordinate with Elekta and Hospital to have the
Equipment delivered to Hospital at Methodist Merrillville Southlake Campus, 8701
Broadway, Merrillville, Indiana 46410 (the “Site”) on or prior to the delivery
date agreed upon by Hospital and Elekta in the LGK Agreement. GKF makes no
representations or warranties concerning delivery of the Equipment to the Site
or the actual date thereof.

 

5.2           Subject to Section 6 below, Hospital, at its cost and expense,
shall provide a safe, convenient Site for the Equipment. The location of the
Site is contemplated to be the previous Gamma Knife suite and shall be subject
to the prior approval of GKF (refer to Exhibit A). The Site provided shall be
empty of any equipment.

 

6.           Site Preparation and Installation of Equipment.

 

6.1           GKF, at its cost and expense, shall prepare all plans in
accordance with the site planning criteria provided by Elekta, required to
prepare, construct and improve the Site for the installation, use and operation
of the Equipment during the Term. The plans and specifications (i) shall be
approved by Hospital, which approval shall not be unreasonably withheld or
delayed; (ii) shall comply in all respects with the Site Planning Criteria; and
(iii) to the extent required by applicable law, shall be submitted to all state
and federal agencies for their review and approval. GKF, at its cost and
expense, shall obtain all permits, certifications, approvals or authorizations
required by applicable federal, state or local laws, rules or regulations
necessary to prepare, construct and improve the Site as provided above.

 

6.2           GKF, at its cost and expense, shall prepare, construct and improve
the Site as necessary for the installation, use and operation of the Equipment
during the Term, including, without limitation, providing all temporary or
permanent shielding required for the charging of the Equipment with the Cobalt
supply and for its subsequent use, selecting and constructing a proper
foundation for the Equipment and the temporary or permanent shielding, aligning
the Site for the Equipment, and installing all electrical systems and other
wiring required for the Equipment. In connection with the construction of the
Site, Hospital, at its cost and expense, shall select, purchase and install all
radiation monitoring equipment, devices, safety circuits and radiation warning
signs required at the Site in connection with the use and operation of the
Equipment.

 

 -2- 

 



 





[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

6.3           In addition to construction and improvement of the Site, GKF, at
its cost and expense, shall be responsible for the installation of the Equipment
at the Site, including the positioning of the Equipment on its foundation at the
Site in compliance with the Site Planning Criteria.

 

6.4           During the Term, Hospital, at its cost and expense, shall maintain
the Site in a good working order, condition and repair, reasonable wear and tear
expected.

 

7.            Marketing Support. GKF shall coordinate its Gamma Knife marketing
plan with Hospital, which marketing plan shall be subject to the reasonable
approval of Hospital. Hospital shall participate in meetings with GKF to jointly
develop a marketing plan annually. The Hospital, with the support of GKF, shall
implement the Gamma Knife marketing plan based on the approved budget and
timeline. GKF shall be solely responsible for any out-of-pocket marketing
expenses paid to unrelated third parties that are included in the marketing plan
budget. Any marketing efforts conducted independently by Hospital shall be at
Hospital's expense, and subject to coordination with GKF. Notwithstanding the
foregoing, Hospital will not be obligated to pay for the marketing of or
reimbursement to GKF for any marketing related expenses for the Gamma Knife, but
is not prohibited from doing so as long as Hospital’s efforts are coordinated
with GKF. Hospital shall use its best efforts to market the Gamma Knife and to
educate the public and the medical community as to the benefits of the Gamma
Knife.

 

8.            Lease Payments.

 

8.1           In consideration and as compensation to GKF for (i) the lease of
the Equipment by GKF to Hospital pursuant to this Agreement; (ii) the
preparation by GKF of all plans and specifications required to prepare,
construct and improve the Site for the installation, use and operation of the
Equipment; (iii) the preparation, construction and improvement of the Site as
necessary for the installation, use and operation of the Equipment; (iv) the
installation by GKF of the Equipment at the Site; (v) the maintenance by GKF of
the Equipment, and (vi) covering the training costs for physician and physics
Gamma Knife team members, Hospital shall pay the “Lease Payment” to GKF for each
"Procedure" that is performed by Hospital or its representatives or affiliates,
irrespective of whether the Procedure is performed on the Equipment or using any
other equipment or devices. As used herein:

 

(1)         "Lease Payment" shall be equal to (a) the “Technical Component
Collections” for each Procedure during each month, multiplied by (b) the
applicable percentage of Technical Component Collections payable to GKF as set
forth in Exhibit 8.1(1) (the “GKF Percentage Allocation”), minus (c) Hospital’s
“Cost Component” during each such month.

 

 -3- 

 



 

[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

(2)         “Technical Component Collections” means the total amount actually
collected by Hospital or its representatives or affiliates during each month
from any and all payor sources, including, without limitation, patients,
insurance companies, state or federal government programs or any other third
party payors, as reimbursement for the technical component of each Procedure,
irrespective of whether the Procedure is performed on the Equipment or using any
other equipment or devices, and including the technical component amount
collected from any case rate or “global” fee. The technical fees to be billed
for Procedures performed utilizing the Equipment during the Term of this
Agreement shall be an amount which is economically justifiable based upon GKF's
direct operating expenses and its total project costs, together with a return
thereon. Hospital shall consult and mutually agree with GKF from time to time
regarding the amount of the technical fees to be billed by Hospital for
Procedures that are performed utilizing the Equipment and any revisions thereto,
including, without limitation, the technical component portion of any case rate
or “global” fee. Subject to compliance with the standard described in the
preceding sentence, Hospital and GKF shall mutually agree on the setting or
revision of the amount of the technical fees and the acceptance of technical fee
component amounts with third party payors prior to their implementation.

 

(3)         Hospital’s “Cost Component” means the costs incurred by Hospital
during the applicable month for services and personnel associated with the
Equipment, which shall be limited to those costs set forth in Exhibit 8.1(3)
attached hereto, irrespective of whether the Gamma Knife procedures are
performed on an inpatient or outpatient basis.

 

(4)         As used herein, a “Procedure” shall mean any treatment that involves
stereotactic, external, single fraction conformal radiation, commonly called
radiosurgery, that may include one or more isocenters during the patient
treatment session, delivered to any site(s) superior to the foramen magnum,
which Procedure is performed by Hospital, its representatives, affiliates, joint
ventures and/or partnerships, on an inpatient or outpatient basis, or “under
arrangement” (as used in the Medicare billing context), using any of the
Equipment and/or any other equipment or devices that are used in lieu of, or as
an alternative to, the Equipment, and includes, without limitation, any and all
related treatment planning and delivery, imaging and other ancillary services.

 

If no Procedures are performed utilizing the Equipment or any other equipment or
devices during any month, no Lease Payments shall be owing by Hospital to GKF
for such month.

 

 -4- 

 

 

[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

8.2           Within fifteen (15) days following the end of each month (or
portion thereof) during the term of this Agreement, Hospital shall pay the Lease
Payments to GKF (without offset or deduction) and shall concurrently inform GKF
in writing as to the number of Procedures performed during that month utilizing
the Equipment and any other equipment or devices. To facilitate Hospital’s
billing and collection for Procedures performed, within two (2) business days
after any Procedure is performed, GKF shall cause the administrative support
individual referenced in Section 11.3 below to provide Hospital with written
confirmation of the names of the patients treated. Hospital shall use best
efforts to submit claims for reimbursement to the appropriate payors for each
Procedure within ten (10) days after the patient receiving the treatment is
discharged. Such claims shall be submitted under Hospital's provider numbers and
license. Hospital shall also diligently follow up any unpaid or denied claims
and re-bill and/or contest the same where appropriate so as to maximize
Technical Component Collections. All or any portion of any Lease Payment which
is not paid in full within thirty (30) days after its due date shall bear
interest at the annual rate of five percent (5%) in excess of the Federal
Reserve Discount Rate then in effect as published in the Wall Street Journal or
similar publication (or the maximum monthly interest rate permitted to be
charged by law between an unrelated, commercial borrower and lender, if less)
until the unpaid Lease Payment, together with all accrued interest thereon is
paid in full. If GKF shall at any time accept a Lease Payment from Hospital
after it shall become due, such acceptance shall not constitute or be construed
as a waiver of any or all of GKF’s rights under this Agreement, including the
rights of GKF set forth in Section 20 hereof. Notwithstanding the foregoing, in
the event that Technical Component Collections relating to the Equipment are
less than Hospital’s Cost Component relating to the Equipment in any given
month, GKF shall reimburse Hospital for said shortfall, provided that Hospital
has complied with its obligations regarding the timely submission of claims as
set forth in this Section, and provided, further, that GKF shall have no
obligation to reimburse Hospital for any shortfalls relating to any other
equipment or devices. No costs comprising Hospital's Cost Component shall be
permitted to cumulate. If no Procedures are performed in a given month, the only
Hospital Cost Component incurred will be for physical facility space as set
forth in Exhibit 8.1(3).

 

8.3           Within thirty (30) days after the close of each month, Hospital
shall provide GKF with a written report indicating the status of billings and
collections for each Procedure performed during that month, including, without
limitation, the amount of the claim submitted, the amount received or denied for
each such procedure. Upon request by GKF, Hospital shall furnish to GKF
information regarding reimbursement rates from any or all payor sources for
Procedures (applicable to Procedures performed either on an inpatient or
outpatient basis). If such reimbursement rates should change at any time or from
time to time after the date hereof, in each instance, Hospital shall provide
written notice thereof to GKF within thirty (30) days of Hospital receiving
notice thereof. Prior to entering into or renewing any third party payor
contracts for the provision of Procedures utilizing the Equipment, Hospital
shall consult with GKF regarding the terms and provisions thereof, including the
technical component reimbursement rates. GKF shall maintain the confidentiality
of all information provided to GKF by Hospital with regard Procedure charges,
billing and reimbursement rates.

 

8.4           The parties acknowledge that the Lease Payments payable to GKF and
Hospital's Cost Component reflect their respective fair market value, and are
not determined in a manner that takes into account the volume or the value of
any referral or other business generated between the parties.

 

 -5- 

 

 

[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

8.5           Within ten (10) days after Hospital’s receipt of written request
from GKF, GKF shall have the right to audit Hospital’s books and records
(including, without limitation, the books and records pertaining to any other
radiosurgery equipment and devices) during normal business hours to verify the
Technical Component Collections and Hospital's Cost Component, and Hospital
shall provide GKF with access to such books and records.

 

9.            Use of the Equipment.

 

9.1           The Equipment shall be used by Hospital only at the Site and shall
not be removed therefrom. Hospital shall use the Equipment only in the regular
and ordinary course of Hospital’s business operations and only within the
capacity of the Equipment as determined by Elekta’s specifications. Hospital
shall not use nor permit the Equipment to be used in any manner nor for any
purpose which, Hospital has been informed by Elekta or GKF, the Equipment is not
designed or reasonably suitably.

 

9.2           This is an agreement of lease only. Nothing herein shall be
construed as conveying to Hospital any right, title or interest in or to the
Equipment, except for the express leasehold interest granted to Hospital for the
Term. All Equipment shall remain personal property (even though said Equipment
may hereafter become attached or affixed to real property) and the title thereto
shall at all times remain exclusively in GKF.

 

9.3           During the Term, upon the request of GKF, Hospital shall promptly
affix to the Equipment in a prominent place, or as otherwise directed by GKF,
labels, plates, insignia, lettering or other markings supplied by GKF indicating
GKF’s ownership of the Equipment, and shall keep the same affixed for the entire
Term. Hospital hereby authorizes GKF to cause this Lease or any statement or
other instrument showing the interest of GKF in the Equipment to be filed or
recorded, or refiled or re-recorded, with all governmental agencies considered
appropriate by GKF, at GKF’s cost and expense. Hospital also shall promptly
execute and deliver, or cause to be executed and delivered, to GKF any statement
or instrument requested by GKF for the purpose of evidencing GKF’s interest in
the Equipment, including financing statements and waivers with respect to rights
in the Equipment from any owners or mortgagees of any real estate where the
Equipment may be located.

 

9.4           At Hospital’s cost and expense, Hospital shall (a) protect and
defend GKF’s ownership of and title to the Equipment from and against all
persons claiming against or through Hospital, (b) at all times keep the
Equipment free from any and all liens, encumbrances, attachments, levies,
executions, burdens, charges or legal processes imposed against Hospital, and
(c) give GKF immediate written notice of any matter described in clause (b).

 

10.         Additional Covenants of Hospital. In addition to the other covenants
of Hospital contained in this Agreement, Hospital shall, at its cost and
expense:

 

10.1         Provide properly trained, technical and support personnel and
supplies required for the proper performance of Gamma Knife procedures utilizing
the Equipment. In this regard, Hospital shall use its best efforts to maintain
on staff a minimum of two (2) Gamma Knife trained teams comprised of
neurosurgeons, radiation oncologists and physicists. GKF shall be solely
responsible for the reasonable costs to train physician and physics Gamma Knife
team members.

 

 -6- 

 

 



[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

10.2         Direct, supervise and administer the provision of all hospital
services relating to Gamma Knife Procedures in accordance with all applicable
laws, rules and regulations.

 

10.3         Use best efforts to keep and maintain the Equipment and the Site
fully protected, secure and free from unauthorized access or use by any person.

 

10.4         Operate a fully functional radiation therapy department at the
Site.

 

11.         Additional Covenants of GKF. In addition to the other covenants of
GKF contained in this Agreement, GKF, at its cost and expense, shall:

 

11.1         Use its best efforts to require Elekta to meet its contractual
obligations to GKF and Hospital upon delivery of the Equipment and put the
Equipment, as soon as reasonably possible, into good, safe and serviceable
condition and fit for its intended use in accordance with the manufacturer’s
specifications, guidelines and field modification instructions.

 

11.2         Ensure Hospital’s quiet enjoyment and use of the Equipment, free of
the rights of any other persons except for those rights reserved by GKF or
granted to Elekta under the LGK Agreement or to the lender pursuant to Section
14 below.

 

11.3         GKF and Hospital shall mutually select an individual to provide
Gamma Knife administrative and marketing support services. The individual’s
duties shall include but not be limited to scheduling Gamma Knife patients and
coordinating professional and technical personnel and support services to
perform said Gamma Knife treatment. This individual shall also verify patient
insurance. The individual shall also assist with marketing activities on an as
needed basis. If a dedicated individual is provided by the Hospital, GKF shall
reimburse Hospital for [*****] of the cost of the individual. GKF and Hospital
shall mutually agree on such individual.

 

12.         Maintenance of Equipment; Damage or Destruction of Equipment.

 

12.1         During the Term and except as otherwise provided in this Agreement,
GKF, at its cost and expense, shall (a) maintain the Equipment in good operating
condition and repair, reasonable wear and tear excepted, and (b) subject to
Hospital’s compliance with its obligations under the LGK Agreement and under
Sections 4, 5, 9, 10, 12, 13 and 16 hereunder, cause the equipment to be in
compliance with all applicable state and federal regulations. Hospital shall
promptly notify GKF in the event of any damage or destruction to the Equipment
or of any required maintenance or repairs to the Equipment. GKF shall pursue all
remedies available to it under any warranties made by Elekta with respect to the
Equipment so that the Equipment will be free from defects in design, materials
and workmanship and will conform to Elekta’s technical specifications concerning
the Equipment.

 

 -7- 

 

 



[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

12.2         GKF and Elekta shall have the right to access the Equipment for the
purpose of inspection and the performance of repairs at all reasonable times,
upon reasonable advance notice and with a minimum of interference or disruptions
to Hospital’s regular business operations.

 

12.3         Hospital shall be liable for any damage to or destruction of the
Equipment caused by misuse, improper use, or other intentional and wrongful or
negligent acts or omissions of Hospital’s officers, employees, agents, and
contractors. In the event the Equipment is damaged as a result of the misuse,
improper use, or other intentional and wrongful or negligent acts or omissions
of Hospital’s officers, employees, agents and contractors (other than GKF and
Elekta), to the extent such damage is not covered by any warranties or
insurance, GKF may service or repair the Equipment as needed and the cost
thereof shall be paid by Hospital to GKF immediately upon written request;
provided that, if GKF’s charges and costs for such service or repair are not
paid in full by Hospital within sixty (60) days after GKF’s request therefor, in
addition to such charges and costs, Hospital shall pay interest thereon to GKF
until paid in full at the annual rate of five percent (5%) in excess of the
Federal Reserve Discount Rate then in effect, as published in the Wall Street
Journal or similar publication (or the maximum monthly interest rate permitted
to be charged by law between an unrelated, commercial borrower and lender, if
less) and reasonable attorneys' fees and costs incurred by GKF in collecting
such amount from Hospital. Any work so performed by GKF shall not deprive GKF of
any of its rights, remedies or actions against Hospital for such damages.

 

12.4         If the Equipment is rendered unusable as a result of any failure
of, physical damage to or destruction of the Equipment, Hospital shall give GKF
written notice thereof. GKF shall determine, within thirty (30) days after it is
given written notice of such damage or destruction, whether the Equipment can be
repaired. Subject to Section 12.3 above, in the event GKF determines that the
Equipment cannot be repaired, at the election of GKF in GKF’s sole and absolute
discretion, (a) GKF, at its cost and expense, may replace the Equipment as soon
as reasonably possible taking into account the availability of replacement
equipment from Elekta, Elekta’s other then-existing orders for equipment, and
the then existing limitations on Elekta’s manufacturing capabilities, and (b) in
such event, this Agreement shall continue in full force and effect as though
such damage or destruction had not occurred. If GKF elects not to replace the
Equipment, GKF shall provide written notice of such election to Hospital, and
this Agreement shall terminate on the date that is ninety (90) days following
the date of such notice. In the event GKF determines that the Equipment can be
repaired, GKF shall cause the Equipment to be repaired as soon as reasonably
possible thereafter. Hospital shall fully cooperate with GKF to effect the
replacement of the Equipment or the repair of the Equipment (including, without
limitation, providing full access to the Site) following the damage or
destruction thereof.

 

 -8- 

 

 

[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

13.          Alterations and Upgrades to Equipment.

 

13.1         Hospital shall not make any modifications, alterations or additions
to the Equipment (other than normal operating accessories or controls) without
the prior written consent of GKF. Hospital shall not, and shall not permit any
person other than representatives of Elekta or any other person authorized by
GKF to, effect any inspection, adjustment, preventative or remedial maintenance,
or repair to the Equipment without the prior written consent of GKF. All
modifications, alterations, additions, accessories or operating controls
incorporated in or affixed to the Equipment (herein collectively called
“additions” and included in the definition of “Equipment”) shall become the
property of the GKF upon termination of this Agreement.

 

13.2         The necessity and financial responsibility for modifications,
additions or upgrades to the Equipment, including the reloading of the Cobalt-60
source, shall be mutually agreed upon by GKF and Hospital. If (a) GKF and
Hospital agree to reload the Cobalt-60 source (i.e., on or around the 75th month
of the Term), then, notwithstanding any provisions to the contrary herein, the
Initial Term shall be automatically extended for an additional three (3) years
(plus the period of time that the Equipment is unavailable to perform procedures
due to the reload). The necessity for modifications, additions or upgrades to
the Equipment, including the reloading of the Cobalt-60 source, shall be as
mutually agreed upon by GKF and Hospital. The financial responsibility for such
modifications, additions and upgrades are GKF’s.

 

14.          Financing of Equipment by GKF. GKF, in its sole discretion, may
finance the Equipment. Financing may be in the form of an installment loan, a
capitalized lease or other commercially available debt or financing instrument.
If GKF finances the Equipment through an installment loan, GKF shall be required
to provide the Equipment as collateral for the loan. If GKF finances the
Equipment through a capitalized lease, title shall vest with the lessor until
such time as GKF exercises its buy-out option under the lease, if any. If
required by the lender, lessor or other financing entity (the "Lender"), GKF may
assign its interest under this Agreement as security for the financing.
Hospital's interest under this Agreement shall be subordinate to the interests
of the Lender, which Hospital shall promptly confirm in writing on Lender’s
form, if requested by GKF.

 

15.          Equipment Operational Costs. GKF shall be responsible for all costs
and expenses for the operation and use of the Equipment. GKF shall reimburse
Hospital for Hospital’s Equipment Operational Costs as enumerated in Exhibit
8.1(3). Between Hospital and GKF, Hospital shall be fully liable for all
negligent, intentional or wrongful acts or omissions of Hospital, its officers,
directors, employees and agents.

 

16.          Taxes. GKF shall pay all sales or use taxes imposed or assessed in
connection with the purchase of the Equipment and all personal property taxes
imposed, levied or assessed on the ownership and possession of the Equipment
during the Term. All other taxes, assessments, licenses or other charges
imposed, levied or assessed on the Equipment during the Term shall be paid by
Hospital before the same shall become delinquent, whether such taxes are
assessed or would ordinarily be assessed against GKF or Hospital; provided,
however, Hospital shall not be required to pay any federal, state or local
income, franchise, corporation or excise taxes imposed upon GKF’s net income
realized from the lease of the Equipment. In case of a failure by Hospital to
pay any taxes, assessments, licenses or other charges when and as required under
this Section, GKF may (in GKF’s sole and absolute discretion) pay all or any
part of such taxes, in which event the amount paid by GKF shall be immediately
payable by Hospital to GKF upon written request; provided that, if GKF is not
repaid in full by Hospital within sixty (60) days after GKF's request therefor,
in addition to the repayment of the amounts paid by GKF, Hospital shall pay
interest thereon to GKF until paid in full at the annual rate of five percent
(5%) in excess of the Federal Reserve Discount Rate then in effect, as published
in the Wall Street Journal or similar publication (or the maximum monthly
interest rate permitted to be charged by law between an unrelated, commercial
borrower and lender, if less) and reasonable attorneys' fees and costs incurred
by GKF in collecting such amount from Hospital.

 

 -9- 

 

 



[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

17.          No Warranties by GKF. Hospital warrants that as of the First
Procedure Date, it shall have (a) thoroughly inspected the Equipment, (b)
determined that the Equipment is consistent with the size, design, capacity and
manufacture selected by it, and (c) satisfied itself that to the best of its
knowledge the Equipment is suitable for Hospital’s intended purposes and is good
working order, condition and repair at the time of acceptance. GKF SUPPLIES THE
EQUIPMENT UNDER THIS AGREEMENT IN ITS “AS IS” CONDITION. GKF, NOT BEING THE
MANUFACTURER OF THE EQUIPMENT OR THE MANUFACTURER’S AGENT, MAKES NO WARRANTY OR
REPRESENTATION, EITHER EXPRESSED OR IMPLIED, AS TO THE EQUIPMENT’S
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR USE, DESIGN, CONDITION,
DURABILITY, CAPACITY, MATERIAL OR WORKMANSHIP OR AS TO PATENT INFRINGEMENT OR
THE LIKE. As between GKF and Hospital, Hospital shall bear all risks with
respect to the foregoing warranties. GKF shall not be liable for any direct,
indirect and consequential losses or damages suffered by Hospital or by any
other person for, and Hospital expressly waives any right to hold GKF liable
hereunder for, any claims, demands and liabilities arising out of or in
connection with the design or manufacture, possession or operation of the
Equipment, including injury to persons or property resulting from the failure
of, defective or faulty design, operation, condition, suitability or use of the
Equipment. All warranty or other similar claims with respect to the Equipment
shall be made by Hospital solely and exclusively against persons other than GKF,
including Elekta or any other manufacturers or suppliers. In this regard and
with prior written approval of GKF, Hospital may, in GKF’s name, but at
Hospital’s sole cost and expense, enforce all warranties, agreements or
representations, if any, which may have been made by Elekta or manufacturers,
suppliers or other third parties regarding the Equipment to GKF or Hospital. GKF
shall not be responsible for the operation of the Equipment, however it shall be
GKF’s responsibility that the equipment be properly maintained. GKF and Hospital
shall mutually agree to an acceptable delivery date for the Equipment.

 

 -10- 

 





 

[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

18.          Termination for Economic Justification.

 

18.1         Following the initial twenty-four (24) months after the First
Procedure Date and following each subsequent 12 month period thereafter during
the Term, GKF shall have the option to terminate this Agreement if, within a
reasonable period of time after GKF’s written request, Hospital does not provide
GKF with a reasonable economic justification to continue this Agreement and the
provision of Gamma Knife services at the Hospital. GKF's determination shall be
based upon the utilization of the Equipment and other factors considered
relevant by GKF in the exercise of its discretion. If GKF elects to terminate
pursuant to this Section, GKF shall give written notice thereof to Hospital not
less than ninety (90) days prior to the effective date of the termination
designated in GKF’s written notice.

 

18.2         Notwithstanding the provisions of Section 18.1, if at any time
during the Term of this Agreement, Hospital is suspended or terminated from
participation in the Medicare program, GKF shall have the option to terminate
this Agreement immediately by giving written notice thereof to Hospital.

 

18.3         As a result of any termination of this Agreement pursuant to this
Section, GKF may enter upon the Site under Hospital supervision and remove the
Equipment and any improvements made by GKF to the Site without liability of any
kind or nature for appropriate removal or GKF may demand that Hospital remove
and return the Equipment and such improvements to GKF, all at GKF’s sole cost
and expense. If this Agreement is terminated by GKF for economic justification
pursuant to Section 18.1 above, then, GKF shall remove the Equipment and such
improvements within twelve (12) months following the giving of written notice of
termination by GKF, or as soon as practicable pursuant to GKF’s contract with
Elekta for such removal, whichever occurs later.

 

19.          Options to Extend Agreement. As of the end of the Term, Hospital
shall have the option either to:

 

19.1         Extend the Term of this Agreement for a specified period of time
and upon such other terms and conditions as may be agreed upon in writing by GKF
and Hospital; or

 

19.2         Terminate this Agreement as of the expiration of the Term. GKF
shall be responsible to contract with Elekta for removal of the Equipment as
soon as practicable.

 

Hospital shall exercise one (1) of the two (2) options referred to above by
giving an irrevocable written notice thereof to GKF at least nine (9) months
prior to the expiration of the initial Term. Any such notice shall be sufficient
if it states in substance that Hospital elects to exercise its option and states
which of the two (2) options referred to above Hospital is exercising. If
Hospital fails to exercise the option granted herein at least nine (9) months
prior to the expiration of the initial Term, the option shall lapse and this
Agreement shall expire as of the end of the initial Term. Further, if Hospital
exercises the option to extend the Term and the parties are unable to mutually
agree upon the length of the extension of the Term or any other terms or
conditions applicable to such extension prior to the expiration of the Term,
this Agreement shall expire as of the end of the initial Term.

 

 -11- 

 





 

[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

20.          Events of Default by Hospital and Remedies.

 

20.1         The occurrence of any one of the following shall constitute an
event of default under this Agreement (an “Event of Default”):

 

20.1.1           Hospital fails to pay any Lease Payment when due pursuant to
Paragraph 8 above and such failure continues for a period of thirty (30) days
after written notice thereof is given by GKF or its assignee to Hospital;
however, if Hospital cures the payment default within the applicable thirty (30)
day period, such default shall not constitute an Event of Default.

 

20.1.2           Hospital attempts to remove, sell, transfer, encumber, assign,
sublet or part with possession of the Equipment or any items thereof, except as
expressly permitted herein.

 

20.1.3           Hospital fails to observe or perform any of its covenants,
duties or obligations arising under this Agreement or the LGK Agreement and such
failure continues for a period of thirty (30) days after written notice thereof
by GKF to Hospital; however, if Hospital cures the default within the applicable
thirty (30) day period or if the default reasonably requires more than thirty
(30) days to cure, Hospital commences to cure the default during the initial
thirty (30) day period and Hospital diligently completes the cure as soon as
reasonably possible following the end of the thirty (30) day period, such
default shall not constitute an Event of Default.

 

20.1.4           Hospital ceases doing business as a going concern, makes an
assignment for the benefit of creditors, admits in writing its inability to pay
its debts as they become due, files a voluntary petition in bankruptcy, is
adjudicated a bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders shall take any action looking to
its dissolution or liquidation.

 

20.1.5           Within sixty (60) days after the commencement of any
proceedings against Hospital seeking reorganization, arrangement, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceedings shall not have been dismissed, or if within
thirty (30) days after the appointment without Hospital 's consent or
acquiescence of any trustee, receiver or liquidator of it or of all or any
substantial part of its assets and properties, such appointment shall not be
vacated.

 

20.1.6           Hospital is suspended or terminated from participation in the
Medicare program.

 

 -12- 

 





 

[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

20.2         Upon the occurrence of an Event of Default with respect to
Hospital, GKF may at its option do any or all of the following:

 

20.2.1           By written notice to Hospital, immediately terminate this
Agreement as to the Equipment, wherever situated. As a result of the
termination, GKF may enter upon the Site and remove the Equipment and any
improvements made by GKF to the Site without liability of any kind or nature for
so doing or GKF may demand that Hospital remove and return the Equipment and
such improvements to GKF, all at Hospital's sole cost and expense.

 

20.2.2           Recover from Hospital as liquidated damages for the loss of the
bargain represented by this Agreement and not as a penalty an amount equal to
the present value of the unpaid estimated future rent payments to be made by
Hospital to GKF through the end of the Term discounted at the rate of six
percent (6%), which liquidated damages, together with any past due Lease
Payments interest thereon as set forth herein, shall become immediately due and
payable. The unpaid estimated future lease payments shall be based on the prior
twelve (12) months’ Lease Payments made by Hospital to GKF hereunder with an
annual five (5%) percent increase thereof through the end of the Term. Hospital
and GKF acknowledge that the liquidated damages formula set forth in this
Section constitutes a reasonable method to calculate GKF's damages resulting
from an Event of Default under the circumstances existing as of the date of this
Agreement.

 

20.2.3           Sell, dispose of, hold, use or lease the Equipment or any
improvements made by GKF to the Site, as GKF in its sole and absolute discretion
may determine (and GKF shall not be obligated to give preference to the sale,
lease or other disposition of the Equipment or improvements over the sale, lease
or other disposition of similar Equipment or improvements owned or leased by
GKF).

 

20.2.4           Exercise any other right or remedy which may be available to
GKF under the Uniform Commercial Code or any other applicable law or proceed by
appropriate court action, without affecting GKF’s title or right to possession
of the Equipment or improvements, to enforce the terms hereof or to recover
damages for the breach hereof or to cancel this Agreement as to the Equipment.

 

In addition to the foregoing remedies, Hospital shall be liable to GKF for all
reasonable attorneys’ fees, costs and expenses incurred by GKF as a result of
the Event of Default or the exercise of GKF’s remedies.

 

 -13- 

 

 





[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

20.3         Upon termination of this Agreement or the exercise of any other
rights or remedies under this Agreement or available under applicable law
following an Event of Default, Hospital shall, without further request or
demand, pay to GKF all Lease Payments and other sums then owing under this
Agreement without offset or deduction. Hospital shall in any event remain fully
liable for all damages as may be provided by law and for all costs and expenses
incurred by GKF on account of such default, including but not limited to, all
court costs and reasonable attorneys' fees. The rights and remedies afforded GKF
under this Agreement shall be deemed cumulative and not exclusive, and shall be
in addition to any other rights or remedies to GKF provided by law or in equity.

 

21.          Events of Default by GKF and Remedies.

 

21.1         The occurrence of any one of the following shall constitute an
Event of Default hereunder:

 

21.1.1           GKF shall fail to observe or perform any of its covenants,
duties or obligations arising under this Agreement and such failure shall
continue for a period of thirty (30) days after written notice thereof is given
by Hospital to GKF; however, if GKF cures the default within the applicable
thirty (30) day period or if the default reasonably requires more than thirty
(30) days to cure, GKF commences to cure the default during the initial thirty
(30) day period and GKF diligently completes the cure as soon as reasonably
possible following the end of the thirty (30) day period, such default shall not
constitute an Event of Default.

 

21.1.2           GKF ceases doing business as a going concern, makes an
assignment for the benefit of creditors, admits in writing its inability to pay
its debts as they become due, files a voluntary petition in bankruptcy, is
adjudicated a bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders shall take any action looking to
its dissolution or liquidation.

 

21.1.3           Within sixty (60) days after the commencement of any
proceedings against GKF seeking reorganization, arrangement, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceedings shall not have been dismissed, or if within
ninety (90) days after the appointment without GKF’s consent or acquiescence of
any trustee, receiver or liquidator of it or of all or any substantial part of
its assets and properties, such appointment shall not be vacated.

 

21.2         Upon the occurrence of an Event of Default involving GKF, Hospital
may, by written notice to GKF, immediately terminate this Agreement as to the
Equipment and, in such event, GKF shall remove the Equipment, the Cobalt and any
improvements made by GKF to the Site, at GKF’s sole cost and expense or, in the
absence of removal by GKF within a reasonable period of time after a written
request therefor, Hospital may remove the Equipment, the Cobalt and such
improvements with all due care and store the same at GKF’s sole cost and
expense.

 

 -14- 

 

 





[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

21.3         Notwithstanding the occurrence of an Event of Default with respect
to GKF (including any claim which would otherwise be in the nature of a
set-off), Hospital shall fully perform and pay its obligations hereunder
(including payment of all Lease Payments) without set-off or defense of any
kind. Upon termination of this Agreement or the exercise of any other rights or
remedies under this Agreement or applicable law following an Event of Default,
Hospital shall, without further request or demand, pay to GKF all Lease Payments
and other sums and owing under this Agreement when and as due.

 

22.          Removal of Equipment. Upon expiration of the Term, GKF, at its cost
and expense, shall remove the Equipment from the Site within a reasonable time
period; provided that all of GKF’s right, title and interest in and to the
improvements made by GKF to the Site pursuant to Section 6 above shall thereupon
transfer to Hospital.

 

23.          Insurance.

 

23.1         During the Term, GKF shall, at its cost and expense, purchase and
maintain in effect an all risk property and casualty insurance policy covering
the Equipment. The all risk property and casualty insurance policy shall be for
an amount not less than the replacement cost of the Equipment. The all risk
property and casualty insurance policy maintained by GKF shall be evidenced by a
certificate of insurance or other reasonable documentation which shall be
delivered by GKF to Hospital upon request following the commencement of this
Agreement and as of each annual renewal of such policy during the Term.

 

23.2         During the Term, Hospital shall, at its cost and expense, purchase
and maintain in effect general liability and professional liability insurance
policies covering the Site (together with all premises where the Site is
located) and the use or operation of the Equipment by Hospital or its officers,
directors, agents, employees, contractors or physicians. The general liability
and professional liability insurance policies shall provide coverage in amounts
not less than One Million Dollars ($1,000,000.00) per occurrence and Three
Million Dollars ($3,000,000.00) annual aggregate. GKF shall be named as
additional insured party on the general liability and professional liability
insurance policies to be maintained hereunder by Hospital. The policies to be
maintained by Hospital hereunder shall be evidenced by a certificate of
insurance or other reasonable documentation which shall be delivered by Hospital
to GKF no later than the First Procedure Date and as of each annual renewal of
such policies during the Term. Hospital shall require any physicians using the
equipment to show evidence of professional liability insurance consistent with
Hospital’s Medical Staff Bylaws.

 

 -15- 

 

 





[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

23.3         During the construction of the Site and prior to the First
Procedure Date, GKF, at its cost and expense, shall purchase and maintain a
general liability insurance policy which conforms with the coverage amounts and
other requirements described in Section 23.2 above and which names Hospital as
an additional insured party. The policy to be maintained by GKF hereunder shall
be evidenced by a certificate of insurance or other reasonable documentation
which shall be delivered by GKF to Hospital prior to the commencement of any
construction at the Site.

 

23.4         During the Term, Hospital shall purchase and maintain all workers
compensation insurance to the extent required by applicable law.

 

24.          Indemnification.

 

24.1         Hospital and GKF each hereby covenants and agrees that it will
defend, indemnify and hold the other party and the other party's officers,
directors, members, employees and agents at all times harmless from and against
any loss, damage and expense (including reasonable attorneys’ fees and other
costs of defense) caused by or arising out of: (i) any liability or obligation
related to the business of the indemnifying party prior to the date hereof; (ii)
any obligation or liability arising from services provided under this Agreement
by the indemnifying party to the extent any such liability or obligation
directly results from the negligence or intentional misconduct of the
indemnifying party, it’s employees or agents ; or (iii) any obligation or
liability resulting from a breach of any provision of this Agreement by the
indemnifying party, it’s employees or agents. The obligations of the parties
under this Section shall survive the expiration or earlier termination of this
Agreement.

 

24.2         Any party that intends to enforce an indemnity obligation shall
give the indemnifying party notice of any claim as soon as possible, but the
failure to give such notice shall not constitute a waiver or release of the
indemnifying party and shall not affect the rights of the indemnified party to
recover under this indemnity, except to the extent the indemnifying party is
materially prejudiced thereby. In connection with any claim giving rise to
indemnity under this Section resulting from or arising out of any claim or legal
proceeding by a person who is not a party to this Agreement, the indemnifying
party, at its sole cost and expense, may, upon written notice to the indemnified
party, assume control of the defense of such claim or legal proceeding, to the
extent that the indemnifying party admits in writing its indemnification
liability to the indemnified party with respect to all material elements thereof
If the indemnifying party assumes the defense of any such claim or legal
proceeding, the obligations of the indemnifying party hereunder as to such claim
or legal proceeding shall be to take all steps necessary in the defense or
settlement thereof and to hold the indemnified party harmless from and against
any losses, damages, expenses or liability caused by or arising out of any
settlement approved by the indemnifying party and the indemnified party or any
judgment in connection with such claim or legal proceeding. Each indemnified
party shall cooperate with the indemnifying party in the defense of any such
action, the defense of which is assumed by the indemnifying party. Except with
the consent of the indemnified party, which consent may be withheld at the
indemnified party's sole discretion, the indemnifying party shall not consent to
any settlement or the entry of any judgment arising from any such claim or legal
proceeding which, in each case, does not include as an unconditional term
thereof the delivery by the claimant or the plaintiff to the indemnified party
of a release from all liability in respect thereof. If the indemnifying party
does not assume the defense of any claim or litigation, any indemnified party
may defend against such claim or litigation in such manner as it may deem
appropriate, including but not limited to settling such claim or litigation,
after giving notice of the same to the indemnifying party, on such terms as the
indemnified party may deem appropriate. The indemnifying party will, promptly
after any of the same is incurred, reimburse the indemnified party in accordance
with the provisions hereof for all damages, losses, liabilities, costs and
expenses incurred by the indemnified party.

 

 -16- 

 





 

[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

25.          Miscellaneous.

 

25.1         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as provided under Section 14, neither party shall assign this Agreement
nor any of its respective rights hereunder and Hospital shall not sublease the
Equipment without the prior written consent of the other party, which consent
shall not be unreasonably withheld. An assignment or sublease shall not relieve
the assigning party or sublessor of any liability for performance of this
Agreement during the remainder of the Term. Any purported assignment or sublease
made without the other party's prior written consent shall be null, void and of
no force or effect.

 

25.2         Agreement to Perform Necessary Acts. Each party agrees to perform
any further acts and execute and deliver any further documents which may be
reasonably necessary or otherwise reasonably required to carry out the
provisions of this Agreement.

 

25.3         Validity. If for any reason any clause or provision of this
Agreement, or the application of any such clause or provision in a particular
context or to a particular situation, circumstance or person, should be held
unenforceable, invalid or in violation of law by any court or other tribunal of
competent jurisdiction, then the application of such clause or provision in
contexts or to situations, circumstances or persons other than that in or to
which it is held unenforceable, invalid or in violation of law shall not be
affected thereby, and the remaining clauses and provisions hereof shall
nevertheless remain in full force and effect.

 

25.4         Attorney’s Fees and Costs. In the event of any action, arbitration
or other proceedings between or among the parties hereto with respect to this
Agreement, the non-prevailing party or parties to such action, arbitration or
proceedings shall pay to the prevailing party or parties all costs and expenses,
including reasonable attorneys' fees, incurred in the defense or prosecution
thereof by the prevailing party or parties. The party which is a "prevailing
party" shall be determined by the arbitrator(s) or judge(s) hearing the matter
and shall be the party who is entitled to recover his, her or its costs of suit,
whether or not the matter proceeds to a final judgment, decree or determination.
A party not entitled to recover his, her or its costs of suit shall not recover
attorneys' fees. If a prevailing party or parties shall recover a decision,
decree or judgment in any action, arbitration or proceeding, the costs and
expenses awarded to such party may be included in and as part of such decision,
decree or judgment.

 

 -17- 

 

 





[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

25.5         Entire Agreement; Amendment. This Agreement together with the
Exhibits attached hereto constitutes the full and complete agreement and
understanding between the parties hereto concerning the subject matter hereof
and shall supersede any and all prior written and oral agreements with regard to
such subject matter. This Agreement may be modified or amended only by a written
instrument executed by all of the parties hereto.

 

25.6         Number and Gender. Words in the singular shall include the plural,
and words in a particular gender shall include either or both additional
genders, when the context in which such words are used indicates that such is
the intent.

 

25.7         Effect of Headings. The titles or headings of the various
paragraphs hereof are intended solely for convenience or reference and are not
intended and shall not be deemed to modify, explain or place any construction
upon any of the provisions of this Agreement.

 

25.8         Counterparts. This Agreement may be executed in one or more
counterparts by the parties hereto. All counterparts shall be construed together
and shall constitute one agreement.

 

25.9         Governing Law. This Agreement shall be interpreted and enforced in
accordance with the internal laws, and not the law of conflicts, of the State of
Indiana applicable to agreements made and to be performed in that State.

 

25.10         Exhibits. All exhibits attached hereto and referred to in this
Agreement are hereby incorporated by reference herein as though fully set forth
at length.

 

25.11         Ambiguities. The general rule that ambiguities are to be construed
against the drafter shall not apply to this Agreement. In the event that any
provision of this Agreement is found to be ambiguous, each party shall have an
opportunity to present evidence as to the actual intent of the parties with
respect to such ambiguous provision.

 

25.12         Representations. Each of the parties hereto represents (a) that no
representation or promise not expressly contained in this Agreement has been
made by any other party hereto or by any of its agents, employees,
representatives or attorneys; (b) that this Agreement is not being entered into
on the basis of, or in reliance on, any promise or representation by such party
or individual, expressed or implied, other than such as are set forth expressly
in this Agreement; (c) that it has been represented by counsel of its own choice
in this matter or has affirmatively elected not to be represented by counsel;
(d) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, (e) it has full power and authority to
execute, deliver and perform this Agreement, and (f) the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate or other similar action.

 

 -18- 

 

 





[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.





 

25.13         Non-Waiver. No failure or delay by a party to insist upon the
strict performance of any term, condition, covenant or agreement of this
Agreement, or to exercise any right, power or remedy hereunder or under law or
consequent upon a breach hereof or thereof shall constitute a waiver of any such
term, condition, covenant, agreement, right, power or remedy or of any such
breach or preclude such party from exercising any such right, power or remedy at
any later time or times.

 

25.14         Notices. All notices, requests, demands or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be delivered to the party to whom notice is to be given either (a) by
personal delivery (in which case such notice shall be deemed to have been duly
given on the date of delivery), (b) by next business day air courier service
(e.g., Federal Express or other similar service) (in which case such notice
shall be deemed given on the business day following deposit with the air courier
service), or (c) by United States mail, first class, postage prepaid, registered
or certified, return receipt requested (in which case such notice shall be
deemed given on the third (3rd) day following the date of mailing), and properly
addressed as follows:

 

To GKF:

Craig K. Tagawa

Chief Executive Officer

GK Financing, LLC

Two Embarcadero Center, Suite 410

San Francisco, CA 94111

    To Hospital:

The Methodist Hospitals, Inc.

600 Grant Street

Gary, Indiana 46402

Attn: _______________

 

A party to this Agreement may change his, her or its address for purposes of
this Section by giving written notice to the other parties in the manner
specified herein.

 

25.15      Special Provisions Respecting Medicare and Medicaid Patients.

 

25.15.1         Hospital and GKF shall generate such records and make such
disclosures as may be required, from time to time, by the Medicare, Medicaid and
other third party payment programs with respect to this Agreement in order to
meet all requirements for participation and payment associated with such
programs, including but not limited to the matters covered by Section 1861(v)
(l) (I) of the Social Security Act.

 

 -19- 

 

 





[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

25.15.2         For the purpose of compliance with Section 1861(v)(l)(I) of the
Social Security Act, as amended, and any regulations promulgated pursuant
thereto, both parties agree to comply with the following statutory requirements
(a) Until the expiration of four (4) years after the termination of this
Agreement, both parties shall make available, upon written request to the
Secretary of Health and Human Services or, upon request, to the Comptroller
General of the United States, or any of their duly authorized representatives,
the contract, and books, documents and records of such party that are necessary
to certify the nature and extent of such costs, and (b) if either party carries
out any of the duties of the contract through a subcontract with a value or cost
of $10,000 or more over a twelve month period, with a related organization, such
subcontract shall contain a clause to the effect that until the expiration of
four (4) years after the furnishing of such services pursuant to such
subcontract, the related organization shall make available, upon written request
to the Secretary, or upon request to the Comptroller General, or any of their
duly authorized representatives the subcontract, and books, documents and
records of such organization that are necessary to verify the nature and extent
of such costs.

 

25.16       Force Majeure. Failure to perform by either party will be excused in
the event of any delay or inability to perform its duties under this Agreement
directly or indirectly caused by conditions beyond its reasonable control,
including, without limitation, fires, floods, earthquakes, snow, ice, disasters,
acts of God, accidents, riots, wars, operation of law, strikes, governmental
action or regulations, shortages of labor, fuel, power, materials, manufacturer
delays or transportation problems. Notwithstanding the foregoing, all parties
shall make good faith efforts to perform under this Agreement in the event of
any such circumstance. Further, once such an event is resolved, the parties
shall again perform their respective obligations under this Agreement.

 

25.17       Article 2A Notice.

 

25.17.1         The parties hereto agree that, notwithstanding anything to the
contrary set forth in this Agreement, this Agreement is and shall be treated and
interpreted as a statutory "finance lease," as such term is defined in Article
2A of the Uniform Commercial Code (“UCC”) and the Indiana Uniform Commercial
Code – Leases (IC 26-1-2.1), and that GKF shall be treated as a finance lessor
who is entitled to the benefits and releases from liability accorded to a
finance lessor thereunder. In furtherance of the foregoing, Hospital
acknowledges that, prior to signing this Agreement, GKF has informed Hospital in
writing (a) that Elekta is the entity supplying the Equipment to GKF, (b) that
Hospital is entitled (under Section 2A of the Uniform Commercial Code and the
Indiana Uniform Commercial Code – Leases (IC 26-1-2.1)) to the promises and
warranties, including those of any third party, provided to GKF by Elekta which
is the entity supplying the goods in connection with or as part of the contract
by which GKF acquired the Equipment or the right to possession and use of the
Equipment, and (c) that Hospital may communicate with Elekta and receive an
accurate and complete statement of those promises and warranties, including any
disclaimers and limitations of them or of remedies. Hospital acknowledges and
agrees that Hospital has selected both: (1) the Equipment; and (2) the supplier
from whom GKF is to purchase the Equipment. Hospital acknowledges that GKF has
not participated in any way in Hospital’s selection of the Equipment or of the
supplier, and GKF has not selected, manufactured or supplied the Equipment.
HOSPITAL IS ADVISED THAT IT MAY HAVE RIGHTS UNDER THE CONTRACT EVIDENCING GKF’S
PURCHASE OF THE EQUIPMENT FROM THE SUPPLIER CHOSEN BY HOSPITAL AND THAT HOSPITAL
SHOULD CONTACT THE SUPPLIER OF THE EQUIPMENT FOR A DESCRIPTION OF ANY SUCH
RIGHTS.

 

 -20- 

 





 

[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

25.17.2         In the event Article 2A of the UCC is deemed to be applicable to
this Agreement, Hospital hereby agrees to waive any and all rights and remedies
given by Sections 2A-508 through 2A-522 of the UCC, including but not limited to
the right to reject the Lease and Equipment; cancel the Lease; revoke acceptance
of the Equipment, “cover” by making any purchase or lease of Equipment in its
possession and control for any reason; recover damages under such UCC-2A
sections for any breach of warranty and/or seek remedies of specific
performance, replevin or the like for any Equipment. In addition, to the extent
permitted by applicable law, Hospital also hereby waives any rights now or
hereafter conferred by statute or otherwise which may require GKF to sell, lease
or otherwise use any Equipment in mitigation of GKF’s damages or which may
otherwise limit or modify any of GKF’s rights or remedies.

 

25.18         Independent Contractor Status. With respect to the performance of
the duties and obligations arising under this Agreement, nothing in this
Agreement is intended nor shall be construed to create a partnership, an
employer/employee relationship, a joint venture relationship, or a lease or
landlord/tenant relationship between GKF and Hospital. GKF acknowledges that
physicians practicing at Hospital are not employees or agents of Hospital, but
independent community practitioners.

 

[Signatures continued on next page]

 

 -21- 

 

 





[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.



 

GKF:   Hospital:       GK FINANCING, LLC,   The Methodist Hospitals, Inc, a
California limited liability company   an Indiana non-profit corporation      
By: /s/ Ernest A. Bates, M.D.   By: /s/ Raymond Grady   Ernest A. Bates, M.D.  
Name: Raymond Grady   Policy Committee Member   Title: President & CEO

 

 -22- 

 





 

[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

Exhibit A

 

PHYSICAL SPACE

 

 -23- 

 

 





[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

Exhibit 8.1(1)

 

LEASE PAYMENTS

 

Annual Technical
Component
Collections  

Percentage of Technical Component Collections
Payable To GKF

(“GKF Percentage Allocation”)

0 - $1,000,000   [*****] $1,000,00 +   [*****]

 

Notwithstanding anything to the contrary set forth herein, for purposes of
determining the Lease Payments, (a) the Technical Component Collections shall be
reset to zero (0) at the commencement of each anniversary of the First Procedure
Date; and (b) there shall be no retroactive adjustment of the GKF Percentage
Allocation irrespective of whether the Technical Component Collections reaches a
lower GKF Percentage Allocation. For example, if during an annual measuring
period, the Technical Component Collections totals $1,200,000, then, (i) the GKF
Percentage Allocation would remain at [*****]for the first $1,000,000 of
Technical Component Collections (i.e., [*****]), and (ii) the GKF Percentage
Allocation would be [*****] for the remaining $200,000 of Technical Component
Collections (i.e., [*****]). There are no minimum volume requirements.

 

 -24- 

 



 





[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



 

Exhibit 8.1(3)

 

HOSPITAL’S COST COMPONENT

 

Rental for Physical Facility Space [*****]     Hospital’s Equipment Operational
Cost [*****]

 

On each anniversary of the First Procedure Date, Hospital may adjust Hospital’s
Equipment Operational Cost component up or down, which increases or decreases
shall directly correlate to increases or decreases in Hospital’s direct costs
related thereto (excluding administrative or overhead expenses) supported by
documentation reasonably satisfactory to GKF.

 

 -25- 

